CLD-116                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3497
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              WILLIAM DAVENPORT,
                                  a/k/a Little One,
                                                Appellant
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                      (M.D. Pa. Criminal No. 1:08-cr-00424-006)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

             Submitted for Possible Dismissal Due to Lack of Timely Filing
                    and on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 11, 2021
             Before: RESTREPO, MATEY, and SCIRICA, Circuit Judges

                              (Opinion filed: April 6, 2021)
                                      _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant William Davenport appeals from the District Court’s denial of his

renewed motion for compassionate release. The Government has filed a motion for

summary affirmance. For the reasons that follow, we grant the Government’s motion and

will summarily affirm the District Court’s judgment.

       In 2009, Davenport pleaded guilty to conspiracy to distribute and possess with intent

to distribute cocaine hydrochloride and cocaine base. He was sentenced to a term of 199

months’ imprisonment, followed by a term of supervised release. Davenport appealed, and

we affirmed. See United States v. Davenport, 422 F. App’x 115, 116 (3d Cir. 2011) (non-

precedential). His sentence was later reduced to a term of 188 months’ imprisonment.

       In April 2020, Davenport filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). He argued that the District Court should release him because several

medical conditions placed him at an increased risk of danger from the COVID-19

pandemic. He contended that he had completed serving the majority of his sentence, that

he had changed his life for the better while in prison, and that he had a strong family support

network to return to if released. In June 2020, the District Court denied his motion,

concluding that Davenport had not shown that extraordinary and compelling reasons

warranted a reduction in his sentence, see 18 U.S.C. § 3582(c)(1)(A)(i), after determining

that the 18 U.S.C. § 3553(a) factors counseled against release. Specifically, the District

Court observed that Davenport’s existing sentence already reflected a downward variance

from the bottom of the Guidelines range. The District Court discussed how Davenport’s

offense involved a significant amount of narcotics, the obstruction of justice, and
                                              2
possession of a firearm. The District Court also noted Davenport’s past criminal history

and Davenport’s commission of the underlying drug-trafficking offense while on parole.

Davenport filed a motion for reconsideration, which was denied in August 2020, and he

did not appeal either decision.

       In November 2020, Davenport filed a letter in the District Court that was construed

as a renewed motion for compassionate release. He argued that because his facility had

more than 200 COVID-19 cases at the time, he feared contracting the disease given his

underlying health conditions and sought release because he had only 16 months of his

sentence left to serve. The District Court denied his request, concluding that he had not

established extraordinary and compelling grounds for release while stating that the §

3553(a) factors continued to counsel against release and referring to its earlier analysis.

Davenport appealed that decision, and the Government has moved for summary

affirmance. 1

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s order


1
   Davenport, who seeks to appeal only the order denying his renewed motion for
compassionate release, filed his notice of appeal more than 14 days after the District Court
entered its order denying his motion. It was, therefore, untimely. See Fed. R. App. P.
4(b)(1)(A); United States v. Espinosa-Talamantes, 319 F.3d 1245, 1246 (10th Cir. 2003)
(explaining that a § 3582(c)(2) motion is considered a continuation of a defendant’s
criminal proceedings and, accordingly, the time period for filing a notice of appeal in a
criminal proceeding applies). Nonetheless, we will review the merits of this appeal because
the 14-day period for filing a notice of appeal in a criminal case is not jurisdictional, and
the Government has not responded to a notice from the Clerk about the issue and instead
requests that we rule on the merits of the appeal.. See Gov’t of the V.I. v. Martinez, 620
F.3d 321, 328-29 (3d Cir. 2010); see also United States v. Muhammud, 701 F.3d 109, 111
(3d Cir. 2012).
                                             3
for abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).

We may summarily affirm a district court’s decision “on any basis supported by the record”

if the appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246,

247 (3d Cir. 2011) (per curiam).

       We will grant the Government’s motion. The compassionate-release provision

states that a district court “may reduce the term of imprisonment” and “impose a term of

probation or supervised release” if it finds that “extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate

release, a district court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.” Id. § 3582(c)(1)(A). Those factors include “the nature

and circumstances of the offense and the history and characteristics of the defendant,” id.

§ 3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; “to afford

adequate deterrence to criminal conduct”; and “to protect the public from further crimes of

the defendant,” id. § 3553(a)(2)(A)-(C).

       We discern no abuse of discretion in the District Court’s conclusion that numerous

§ 3553(a) factors weighed against granting compassionate release here. Davenport did not

reference any of the § 3553(a) factors in his renewed motion, which the District Court had

previously discussed as reasons for denying his earlier motion. It was reasonable for the

District Court to conclude that Davenport’s serious offenses, criminal history, and previous

sentencing reduction strongly favored denying his request for compassionate release. We
                                              4
thus do not have “a definite and firm conviction that [the District Court] committed a clear

error of judgment in the conclusion it reached upon a weighing of the relevant factors.”

See Pawlowski, 967 F.3d at 330 (internal quotation marks and citation omitted).

       Accordingly, we will summarily affirm the District Court’s judgment.




                                             5